office_of_chief_counsel internal_revenue_service memorandum number release date cc pa skbrophy postn-138440-10 uilc date date to sharon d evans senior program analyst tpp from pamela w fuller branch chief branch procedure administration subject whether consideration of sec_6532 alone is sufficient to determine whether the office of appeals can allow a claim_for_refund after the 2-year period for filing suit has expired this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues whether consideration of sec_6532 alone is sufficient to determine whether the office of appeals can allow a claim_for_refund after the 2-year period for filing suit has expired conclusions no consideration must be given to sec_6514 in addition to sec_6532 in determining that the office of appeals cannot allow a claim_for_refund after the 2-year period for filing suit has expired law and analysis sec_7422 requires the filing of a claim_for_refund_or_credit according to the provisions of law and the regulations of the secretary before a suit or proceeding shall be maintained in any court for such refund_or_credit sec_6511 provides that a c laim for credit or refund of an overpayment shall be filed by the taxpayer within years from the time the return was filed or years from the time the postn-138440-10 tax was paid whichever of such periods expires later sec_6511 limits the service providing that n o credit or refund shall be allowed or made after the expiration of the period of limitations prescribed in subsection a for the filing of a claim for credit or refund unless a claim for credit or refund is filed by the taxpayer within such period this bar on the secretary is reinforced in sec_301_6511_b_-1 and sec_301_6402-2 where the taxpayer timely files a claim for credit or refund the taxpayer receive sec_2 years to bring a lawsuit for the credit or refund measured from the date the secretary mails to the taxpayer notice of the disallowance of the part of the claim to which the suit or proceeding relates sec_6532 any consideration reconsideration or action by the secretary after the mailing of such notice shall not operate to extend the two-year period for filing suit sec_6532 if consideration is only given to sec_6532 it would appear that nothing prevents the service from allowing a claim and issuing a refund after the expiration of the two-year period however where the taxpayer timely files a claim but does not timely file suit sec_6514 declares any refund made as erroneous and any credit given as void as such sec_6514 precludes any division of the service including appeals from allowing a refund after the expiration of the statute were appeals to approve such a refund the service could file suit for recovery_of the refund sec_6532 therefore once consideration is given to both sec_6532 and sec_6514 it becomes clear that the service may not approve a claim_for_refund after the time for the taxpayer to file a suit_for_refund expires this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call us at if you have any further questions
